Citation Nr: 0408900	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  04-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from August 1944 
until June 1946.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
bilateral hearing loss and tinnitus.

The appellant did not request a hearing in this case.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

For purposes of this remand, the Board shall focus upon VA's 
duty to assist the appellant in substantiating his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
The Board notes that the appellant, in his October 2003 lay 
statement, indicated the existence of previously unobtained 
medical records in the custody of his family doctor, a 
private physician, Dr. H., and the VA Hospital in Tampa, 
Florida.  The aforementioned medical records are not 
contained within the claims file.  Therefore, the Board 
remands this case for purposes of obtaining all relevant and 
previously unobtained private medical records and VA 
hospitalization records.

The Board additionally notes that the appellant has not 
provided VA with any private medical evidence which shows a 
causal connection between the appellant's current bilateral 
hearing loss and tinnitus disorders and his active military 
service.  

Accordingly the case is remanded for the following:

1.  The appellant should be requested to 
provide the name and contact information for 
his "family doctor".  In addition, the 
appellant should also provide the dates of 
treatment and an authorization for the 
release of his "family doctor's" medical 
records.  Upon completion of the above, an 
attempt to obtain the appellant's private 
medical records from his "family doctor" 
should then be accomplished.  All efforts to 
obtain the records should be fully 
documented, and the facility must provide a 
negative response if records are not 
available.

2.  The appellant should also be requested to 
provide contact information and dates of 
treatment for his private physician, Dr. H.  
The appellant must also provide an 
authorization for release of any medical 
records in the custody of Dr. H.  Upon 
completion of the above, the appellant's 
private medical records should be obtained 
from Dr. H.  All efforts to obtain the 
records should be fully documented, and the 
facility must provide a negative response if 
records are not available.  All efforts to 
obtain the records should be fully 
documented, and the facility must provide a 
negative response if records are not 
available.

3.  The appellant's VA medical records should 
be obtained from the VA hospital in Tampa, 
Florida.  All efforts to obtain the records 
should be fully documented, and the facility 
must provide a negative response if records 
are not available.

4.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

5.  The appellant's claims for service 
connection for his bilateral hearing loss and 
tinnitus disorders should then be 
reconsidered, with specific consideration of 
38 U.S.C.A. § 1154(b) (West 2002).  If the 
benefits sought on appeal remain denied, then 
the appellant and his representative should 
be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, as well as any 
amendments to those regulations.  See above 
discussion regarding changes to the criteria 
for evaluating spine disorders.  An 
appropriate period of time should be allowed 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




